DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendment of claims 1 & 7. Claims 4, 6, 10, & 14 have been cancelled. Claims 1 – 3, 5, 7 – 9, 11 – 13, & 15 – 17 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claim 5 recites the limitation "the pressure-sensitive adhesive forming the pressure-sensitive adhesive layer" in the masking sheet of claim 1. Applicant’s amended claim 1 suggests the possibility of two pressures-sensitive adhesives: (1) a rubber-based pressure sensitive adhesive present in the amount of greater than 50 wt.% and (2) a non-rubber-based pressure sensitive adhesive present in the amount of zero to less than 50 wt.%. It is unclear which of these is “the” pressure-sensitive adhesive of claim 5.
Second, claim 5 recites “the tackifier accounting for 10% to 85% of the weight of the pressures sensitive adhesive layer.” Claim 1 recites at least 50% by weight of the pressure sensitive adhesive layer is a rubber-based pressure sensitive adhesive. Neither claim 1 or claim 5 recite the tackifier is a component of the rubber-based pressure sensitive adhesive, or that the pressures sensitive adhesive layer is formed of a rubber-based pressure sensitive adhesive in an amount of 100% by weight, although there is support for this in the specification. The claims should be amended to clarify how both the rubber-based pressure sensitive adhesive and the tackifier may each be present in the pressure-sensitive adhesive layer in amounts greater than 50 wt.%.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 5, 7 – 9, & 11 – 17 are rejected under 35 U.S.C. 103 as obvious over Hayata et al. (US 2011/0179997 A1), in view of Satou et al. (US 2014/0023861 A1), as evidenced by Sato (U.S. Patent No. 4,242,438).
With regard to claim 1, Hayata et al. (‘997) teach a protective sheet (Applicant’s “masking sheet”) for masking (paragraph [0055]) comprising a plastic substrate (1) and a pressure-sensitive adhesive (PSA) layer (2) (paragraphs [0041] & Fig. 1). The PSA layer is formed of rubber-based pressure sensitive adhesive (paragraph [0049]). The substrate has a thickness (Hs) of about 10 µm to about 80 µm (paragraph [0048]). Hayata et al. (‘997) teach the adhesive layer comprises a rubber-based PSA in the amount of 50 wt.% or more (paragraph [0057]), and the rubber-based PSA includes, as a base polymer, at least one species of rubber-based polymers selected from the group consisting of natural rubbers and synthetic rubbers (paragraphs [0058]).
The protection sheet has a tensile (Young’s) modulus (Et’) of 664 MPa (N/mm2) (0.664 GPa) to 7,409.7 MPa (7.409 GPa) (Table 1).
For example, a substrate of 80 µm (0.08 mm) and 7,409 N/mm2 (Table 1) has a Et’.Hs3 of 3.79, which is greater than 0.7.

    PNG
    media_image1.png
    399
    491
    media_image1.png
    Greyscale

	Hayata et al. fail to teach the peel strength of the protective masking sheet or the specific composition of the PSA used in the sheet.
	Satou et al. teach a PSA composition with an adhesive strength (peel strength) of 0.1 N/20 mm or more at 180 degrees for favorable temporary fixation or more permanent fixation (paragraph [0142]).
Therefore, based on the teachings of Satou et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the rubber-based pressure sensitive adhesive composition taught by Satou et al. as the pressure sensitive adhesive of Hayata et al. for an adhesive with a temporary or permanent adhesive strength.
Hayata et al. (‘997) and Satou et al. fail to explicitly teach the masking sheet is configured to allow visual detection of penetration of a chemical solution into the masking sheet when inspected from the outer face side of the masking sheet.
However, Hayata et al. (‘997) teach the mask substrate may be composed of PET, polycarbonate, and acrylic resins (paragraph [0040]). As evidenced by Sato, polyethylene terephthalate (PET), polycarbonate, and acrylic materials, such as polymethyl methacrylate, are known transparent supports for photomask material (Col. 4, Lines 27 – 43).
Additionally, Satou et al. teach the pressure sensitive adhesive may be used for bonding cover glass or lens to a touch panel or a touch sensor (paragraph [0169]). The lens is a transparent body for a window panel (paragraph [0169]). In order for a glass lens to function in the window panel of the optical device, the lens and adhesive must be optically transparent. Therefore, Satou et al. the pressure sensitive adhesive of their invention must inherently be optically transparent.
Therefore, the mask composed of a transparent substrate and a transparent pressure sensitive adhesive taught by the combination of Hayata et al. (‘997) and Satou et al. would inherently be capable of visual detection of penetration of a chemical solution into the masking sheet when inspected from the outer face side of the masking sheet.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


With regard to claim 2, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of greater than 1 GPa (Table 1).
	With regard to claim 3, as discussed above, Hayata et al. (‘997) teach a the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which is less than 0.3 mm. 
	With regard to claim 5, the rubber-based polymer is present in the amount of 50 wt.% or more (paragraph [0057]), and therefore the tackifier is present in the amount of less than 50 wt.%
	With regard to claim 7, Hayata et al. teach rubber-based polymers are selected from the group consisting of natural rubbers and synthetic rubbers (paragraphs [0058]). Satou et al. also teach the rubber-based polymer may include natural rubber used alone (100%) (paragraph [0058]).
With regard to claims 8, 11, & 15, the adhesive comprises 5 – 60 parts by weight tackifying resin per 100 parts by weight rubber-based polymer (paragraph [0175]).
With regard to claim 9, the adhesive contains a crosslinking agent (paragraphs [0026] & [0114]), such as reaction between rubber and glycol-based crosslinking agents (hydroxyl-group containing polymer).
With regard to claim 12, Hayata et al. (‘997) teach Example 1 comprising substrate of 35 µm (0.035 mm) and 652.7 N/mm2 (Table 1) has a Et’.Hs3 of 22, which is greater than 0.7 and less than 10 x 103.
	With regard to claim 13, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of as high as 7,409.7 MPa (7.409 GPa) (Example 6), which is in the range of 0.5 – 30 GPa.
With regard to claim 16, see the discussion of claims 14 – 15 above.
With regard to claim 17, as discussed above, Hayata et al. (‘997) teach the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which overlaps with Applicant’s claimed range of 0.030 mm and 5 mm.

Response to Arguments
Applicant argues, “…neither Hayata ‘997 nor Hayata ‘770 teaches or suggests a pressure sensitive adhesive layer formed of a rubber-based pressure-sensitive adhesive in an amount greater than 50% by weight where the rubber-based pressure-sensitive adhesive includes, as a base polymer, at least a natural rubber or a synthetic rubber, as recited in claim 1” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Hayata ‘770 teaches the pressure sensitive adhesive has a gel fraction of 60% or higher and is primarily composed of acrylic PSA (paragraph [0015]). The PSA may also comprise 10 parts or less rubber-based PSA (paragraph [0113]). In light of Applicant’s amendment of claim 1, the rejection of under 35 U.S.C. 103 over Hayata ‘997 and Hayata ‘770 is withdrawn.

Applicant argues, “Claims 1 – 3 5, 7 – 9 are rejected under 35 U.S.C. 1-3 as being obvious over Hayata et al. (US 2011/017997) in view of Satou et al. (US 2014/0023861)…neither Hayata ‘997 nor Hayata ‘770 teaches or suggests that the PSA sheet is configured to allow visual detection of penetration of a chemical solution into the masking sheet when inspected from the outer face side of the masking sheet, as recited in claim 1” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the mask taught by Hayata ‘997 & Satou et al. would be sufficiently transparent for visual detection of penetration of a chemical solution into the masking sheet when inspected from the outer face side of the masking sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781